          Case 6:20-cv-00605-AA          Document 45       Filed 07/20/21      Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


CHRISTINE ESQUIVEL, individually and
on behalf of all others similarly situated,

               Plaintiff,                                        Civ. No. 6:20-cv-00605-AA

               v.                                                JUDGMENT

SMS VENTURES, LLC D/B/A
HOMEGROWN OREGON,

            Defendant.
____________________________________


AIKEN, Judge:

       Pursuant to the Joint Stipulation of Dismissal, all claims of the Plaintiff, Christina Esquivel,

individually, are hereby dismissed with prejudice, with each party to bear their own fees and costs.

All claims of any unnamed member of the alleged class are hereby dismissed without prejudice.

IT IS SO ORDERED.


       DATED this 20th day of July, 2021.



                                                                 /s/Ann Aiken
                                               __________________________________________
                                                                 Ann Aiken
                                                         United States District Judge




1 –JUDGMENT
